DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DON J. BRADY,
                                Appellant,

                                    v.

                        BEVERLY ANN BARTA,
                             Appellee.

                              No. 4D17-718

                          [November 16, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen Kroll, Judge; L.T. Case No. 50-2012-DR-009328
XXXXNB (FJ).

  Donna P. Levine of Levine & Susaneck, P.A., Palm Springs, for
appellant.

  Timothy W. Gaskill of Smith, Gaskill & Shenkman, P.A., North Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.